

116 S4168 IS: To require the Secretary of Health and Human Services to award additional funding through the Sanitation Facilities Construction Program of the Indian Health Service, and for other purposes.
U.S. Senate
2020-07-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4168IN THE SENATE OF THE UNITED STATESJuly 2, 2020Ms. Sinema (for herself and Mr. Romney) introduced the following bill; which was read twice and referred to the Committee on Indian AffairsA BILLTo require the Secretary of Health and Human Services to award additional funding through the Sanitation Facilities Construction Program of the Indian Health Service, and for other purposes.1.Indian Health Service Sanitation Facilities Construction Program funding(a)FindingsCongress finds that—(1)the COVID–19 crisis has highlighted the lack of infrastructure and sanitation available in Native communities; (2)addressing the Sanitation Facilities Deficiency List of the Division of Sanitation Facilities and Construction of the Indian Health Service included in the report will—(A)result in investments in necessary water infrastructure; and(B)improve health outcomes; and(3)it is in the interest of the United States, and it is the policy of the United States, that all existing and new Indian communities and Indian homes be provided with safe and adequate water supply systems and sanitary sewage waste disposal systems as soon as practicable.(b)DefinitionsIn this section:(1)ReportThe term report means the fiscal year 2018 report of the Division of Sanitation Facilities and Construction of the Indian Health Service entitled Annual Report to the Congress of the United States on Sanitation Deficiency Levels for Indian Homes and Communities.(2)SecretaryThe term Secretary means the Secretary of Health and Human Services, acting through the Director of the Indian Health Service.(c)Additional funding for sanitation facilities(1)In generalThe Secretary shall award additional funding under the Sanitation Facilities Construction Program for the planning, design, construction, modernization, improvement, and renovation of water, sewer, and solid waste sanitation facilities that are funded, in whole or part, by the Indian Health Service through, or provided for in, a contract or compact with the Indian Health Service under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5301 et seq.).(2)Priority for fundingIn awarding funding to sanitation facilities under paragraph (1), the Secretary shall prioritize sanitation facilities with the highest deficiency level, as established in the report. (d)Authorization of appropriations(1)In generalThere is authorized to be appropriated to the Secretary to carry out this section $1,335,000,000 for the period of fiscal years 2020 through 2024.(2)RequirementAmounts made available under paragraph (1) shall be in addition to any amounts made available to carry out the purposes described in subsection (c)(1) under any other provision of law.